Case 2:20-cv-02966-MLCF-DPC Document 1 Filed 11/02/20 Page 1 of 10

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

s

_ UNITED STATES DISTRICT COURT

for the

Eastern District of Louisiana

- Nicholas D'Artagnan Dumas

Division

 

1660

fio be filled in by the Clerk's Office)

 

Case No.

 

 

Plaintiffs}
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see atlached” in the space and attach an additional
page with the full list of names.)

-V-

Federal Elections Commission & All States Counting
Votes

 

-CT.N MAG. 3

 

Defendant{s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee ee ee ee ee ee

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties te This Complaint
A.’ The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed,
Name
Street Address
City and County ~
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Nicholas D'Artagnan Dumas

 

none

 

New Orleans

 

Louisiana

 

530.903.1596 / 302.601.0742

 

deconDarts@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's fob or title (fénown). Attach additional pages if needed.

 

Page | of 6
Case 2:20-cv-02966-MLCF-DPC Document1 Filed 11/02/20 Page 2 of 10

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. |
Name United States Government
Job or Title (if known)
Street Address
City and County

State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (ifknown)

 

Defendant No. 2
Name Multiple
Job or Title (if known)

Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 6
Case 2:20-cv-02966-MLCF-DPC Document1 Filed 11/02/20 Page 3 of 10

Pro Se 2 (Rev. 12/16} Complaint and Request for injunction

i].

~

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check al! that apply)
lv IFederal question L_] Diversity of citizenship

Fili out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.
See Attached:

False Claims Act, RICO, ‘st, 4th, 5th & 15th, 6th, 8th, Sth, 12th & 17th, 13th & 16th, 15th & 26th
addendums.

Access to Courts
B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) Nicholas D'Artagnan Dumas , 18 a citizen of the

 

State of frame) California

 

b. If the plaintiff is a corporation

The plaintiff, “ame! , is incorporated
under the laws of the State of (name}

 

 

and has its principal place of business in the State of (name;

 

(Uf more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, fname) , 18 & Citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 6
Case 2:20-cv-02966-MLCF-DPC Document1 Filed 11/02/20 Page 4 of 10

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

b. If the defendant is a corporation
The defendant, (name) the United States of America , iS incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name) Washington DC

 

(ff more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because fexptain}:

To Be Determined

 

TH. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was invoived and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
including the dates and places of that involvement or.conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A... Where did the events giving rise to your claim(s) occur?
DMV, USPS, FinCEN (banks), EDD, IRS, FEC, New Orleans AutoPound,

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

2018 - current

 

Page 4 of 6

   
Case 2:20-cv-02966-MLCF-DPC Document1 Filed 11/02/20 Page 5 of 10

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction
Cc. What are the facts underlying your claim(s)? (For example: What happened ta you? Whe did what?
Was anyone else involved? Who else saw what happened?)
Residence is being predicated upon a physical street address: instead of upon Residence & Domicile,

 

IV, Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

This is a time based issue regarding disenfranchisement of the American Voter,

 

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Fix the issues.

Repair my seatbelt, atc...

 

Page 5 of 6

 
Pro Se 2 (Rev. 12/16} Complaint and Request for Injunction

Vi

Case 2:20-cv-02966-MLCF-DPC Document1 Filed 11/02/20 Page 6 of 10

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

2

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case_related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

11/02/2020

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Nicholas D'Artagnan Dumas
Nicholas D'Art Dumas

 

 

Signature of Attorney
Printed Name of Attomey
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 6 of 6
Case 2:20-cv-02966-MLCF-DPC Document1 Filed 11/02/20 Page 7 of 10

pro-se unit
prosedocs@laed.uscourts. gov

online at:

nttps://github.com/ActionProjects/Actions/blob/main/actions/theSuits/Complaints/mast
erConmplaint.md

intenced to be amended & addended

Original Compilation / Composition with NOPD Detectives; after, device confiscated
for video retrieval of NOLA Police Involved Shooting on 1€/3@/262@ at Royal Street.

Injunction - Federal, Presidential Election
Subpoena / FOIA / Warrant

## Issues Under:
### RICO Act
#H## False Claims Act
### Ist Addendum
. Infringment on Campaign & Artistic Displays
### 4th Addendum ;
unreasonable searches and seizures.
### Sth & 15th Addendums
Due Process
### 6th Addendum
. Right to know accusers (NOPD, LAState Troopers, Parking, SPCA)
##H# 8th Addendum
imposing excessive bail, excessive fines, or cruel and unusual punishments.
### Sth Addendum
specific enumerations
### T2th Addendum vs. 17th
. Presidential Election Process -> Electoral vs. Direct
##t 13th & 16th Addendums
income tax is slavery
### 15th, & 26th Addendums
Resident Travelers issues
### Access to Courts

nttps://www.law.cornell.edu/constitution-conan/article-4/section-2/clause-i/access-t
o-courts ;
https://en.wikipedia.org/wiki/Freedom_of_movement
~ Paul v. Virginia, 75 U.S. 168 (1869)

http://www. laed.uscourts.gov/case-information/orders-citing-internet-resources
filing under organization at

[https://github.com/ActionProjects/Actions] (https: //github.com/ActionProjects/Action

$s)
Case 2:20-cv-02966-MLCF-DPC Document1 Filed 11/02/20 Page 8 of 10

I Nicholas D'Artagnan Dumas demand an injunction on the 2@2@ Federal Presidential
Election; predicated upon unfair practices by Federal and State Agencies.

## Residence - ANIMUS MANENDI. The intention of remaining.

The following institutions failed to provide services based upon, what appears to
be, a Patriot Act stipulation for a Physical Residence Address: Federal Elections
Commission, FinCEN (Banner Bank, Mechanics Bank, Wells Fargo, Bank of America), USPS
{PostNet, UPS), DMV, IRS, EDD, Blood Bank, +others

2018: I, Nicholas D'Artagnan Dumas, was asked to lie, at multiple DMV's and Banks,
about my residence address while being 'shelterless' with no, permitted, physical
residence address; barring the ability to: receive private mail, open a bank account
/ safety deposit box, file for unemployment, receive stimulus, or register, timely
and properly, with the FEC.

Traveling individuals, while residents, without specific residential street
addresses are barred from participating in the elections due to inadequate
implementations.

> - RESIDENCE. The place of one's domicil. (q.v.) There is a difference between a
man's residence and his domicil. He may have his domicil in Philadelphia, and still
he may have a residence in New York; for although a man can have but one domicil, he
may have several residences. A residence is generally transient in its nature, it
becomes a domicil when it is taken up animo manendi. Roberts; Ecc. R. 75.

> 2. Residence is prima facie evidence of national character, but this may at
all times be explained. When it is for a special purpose and transient in its
nature, it does not destroy the national character.

~ West's Encyclopedia of American Law, edition 2. S.v. "residence." Retrieved
November 2 262@ from

(https: //legal-dictionary. thefreedictionary.com/Residence] (https: //legal-dictionary.
thefreedictionary.com/Residence)

## Presidency
9 States bar Write-in candidates,

Supplemental information can be found on confiscated hardware by the NOPD; after the
police shooting on Royal Street in New Orleans, Louisiana
https://mobile.twitter.com/wwitv/status/1322369591885090817 ?s=10 @

https: //www.youtube.com/watch?v=7cezZkvw718 see me recording w/ Adeline (the puppy).

FEC requires a "Physical Residence Address" Barring Nicholas D'Artagnan Dumas from
registering timely.

[Nicholas D'Artagnan Dumas FEC

reg] (https: //www.fec. gov/data/candidate/P08017343/?cycle=2020&election_full=true)
Nicholas D'Artagnan Dumas announced candidacy to the [El Dorado County

HOTeam] (https: //www. counties .org/post/el-dorado-countys-homeless-outreach-team) in
2018 at Safeway, in Placerville, California.
Case 2:20-cv-02966-MLCF-DPC Document1 Filed 11/02/20 Page 9 of 10
Case 2:20-cv-02966-MLCF-DPC Document1 Filed 11/02/20 Page 10 of 10

LAEDdb_ProSeDocs

 

™ sens an ee sf
From: | DArts Decon <decondarts@gmail.com>
Sent: Monday, November 2, 2020 4:44 PM
To: LAEDdb_ProSeDocs
Subject: Injunction on Presidential Tally
Attachments: Initial Outline of Issues.pdf; Civil_Cover-no_sig_avail.pdf; complaint_injunction.pdf;

Pauper Request.paf; Civil Cover2-no_sig_avail.pdt Pauper_Order.odf

CAUTION - EXTERNAL:

Documents & Electoral Callege Candidates Signatures on file with NOPD Detectives from Device Confiscation
10/30/2020 from "NOPD involved shooting on Royal Street"

CAUTION - EXTERNAL EMAIL; This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.

 

 
